OFFICE   OF   THE   AlTORNEY      GENERAL      OF   TEXAS

                                      AUSTIN

“““=z




        Dear slrr




                                                     1040, raqalertra legal
                                                       lr tio n
                                                              oi whether
                                                         laae lr authorized  to
                                                         raon prior to th e lx-

                                               Civil Statute8 of Tou8,          8ot.s
                                              dare rhoreby an emplopmnt
                                                   Neither    thlr rtatut8 nor any
                                              itle   83, of the statutes      of
                                            r or sala of the llc8nm ,atter
                                                          Various requlremants
                                                          and 0r veriricatisn

                                                            Ut8S,   provides:
                  ‘.-AII~’ gsrson who aball snesge         in the business     3f
             an e&dopent          agent,    or rho shall     conduct bn crmploy-
             ment crrlce,       rlthout     tire   procuring    a llcensa   se re-
               uired and roridrd ror in this             e!mpter my be ‘sined
             #ziixdny                2 ursulns   suoh businam      or ooouion.
              . . . * (Eznhasis         curs)
fjonorableJoe Zunschik, Faga 2


              Artlolr   1566 of thr 9onal Coda likewise 9rcvIdes in
part8

              -Whoerer engages in the business of an anploy-
        moat sgsnt or oonducts a nlmploymat    offloe withcut
        first proowIng 8 lIoans~ theretor,    88 rswired bz
        &I,   shall br flnrd. . . ."    (Em9has18 ours)
              a 6,meral rule, in ths lb seno ooi sgrolfio stat-
              As
utory authorltatloa,a liornsr 18 a mare personal prlvIle~gr
whloh uy not bo assigned. 27 Tex, Jur. 9. 905, 6 59; 17
Bullag 12880 Law, 9. 475; if0118 V. Stat., 1E CrIm. A99. 417.

           The ZmaploymentAgenoy Law of Texas does act author-
iza the transfer  or ea.10or tha license issued In acoordanos
with its prorlslons; there I# oiery reason to bOll8Ve from
a study of this law that thr La6islaturr intrndod,  and so pro-
ridsd,  that a parson oould raoeltr an employments$ono~ ll-
oense oalr In the mannor sot out in Artlols 5210.

          It is, theroiore, the 09laion of this Lmpartxmztt
that    an
        emplopasat a6moy lloenss,  aitsr bslng issued to a
spsolfisd lndlridual,mar not bs transferrod or sold by suoh
lndlridusl to another person prior to the ex9lratlOn date oi
the liornss; in other words, the llosnse Is non-trsnsrerable.
                                               Yours rrry truly
                                           ATTORNEY
                                                  QENERAL CF TEXA::